        Case 1:18-cr-00410-AT-AJB Document 131 Filed 08/19/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                 Criminal Action No.
          v.
                                                 1:18-CR-410-AT
   F RANCK D AVIDOFF



                  The Government’s Sentencing Memorandum

   The United States of America, by Byung J. Pak, United States Attorney, and
Diane C. Schulman, Special Assistant United States Attorney for the Northern

District of Georgia, files this Sentencing Memorandum.
   I.      Background
   On October 23, 2018, Franck Davidoff and Dwight Pearson were named in a
21-count indictment charging them with one count of conspiracy to commit wire
fraud in violation of Title 18 U.S.C. § 1349, 13 counts of substantive wire fraud in
violation of Title 18 U.S.C. § 1343, and seven counts of aggravated identity theft
in violation of Title 18 U.S.C. § 1028A. These charges stem from a complicated
fraud scheme where Davidoff and Pearson used stolen information from
legitimate businesses to open merchant bank accounts, and then used stolen
personal identifying information (“PII”) to open credit accounts and direct
payments to those merchant accounts. Payments made into the merchant
accounts were then directed to bank accounts that Pearson and Davidoff
controlled. In this manner, the Defendants stole over $2.3M.

                                         1
      Case 1:18-cr-00410-AT-AJB Document 131 Filed 08/19/21 Page 2 of 8




   On June 12, 2019, Pearson proffered with the Government. At the proffer,
Pearson explained that he and Davidoff first met in 2009 when they engaged in
cell phone fraud together. Later, in 2010 and 2011, they worked together filing
fraudulent tax returns. Sometime in 2017, Davidoff approached Pearson because
he needed money. Pearson loaned Pearson $5,000 and introduced him to the

scheme involving equipment fraud. Later, they began engaging in the credit
card fraud scheme that is the basis for the charged conduct.
   According to Pearson, he and Davidoff assumed different roles in the scheme.
Davidoff did most of the leg work while Pearson did the computer work.
Davidoff opened the bank accounts. Pearson purchased the fake identities. They
split the proceeds 60/40, with Davidoff receiving 60 percent.

   On March 22, 2021, Davidoff pled guilty to count one, conspiracy to commit
wire fraud, and count fifteen, aggravated identity theft. The PSR calculated
Defendant’s total offense level as 28, his criminal history as Category 1, and his
guideline range as 78 to 97 months, plus two years consecutive on the 1028A
charge, for a total custody range of 102 to 121 months. (PSR, p. 29). Defendant
has filed several objections. At sentencing, the Government will recommend a
sentence consistent with the low end of the Guidelines. This memorandum
addresses the relevant objections to the PSR. The Government will address the
3553(a) factors at the sentencing hearing.




                                         2
         Case 1:18-cr-00410-AT-AJB Document 131 Filed 08/19/21 Page 3 of 8




   II.      The PSR properly assessed a two-level enhancement pursuant to
            U.S.S.G. § 2B1.1(b)(10)(C).
   Because of the sophisticated nature of the conduct, the PSR assessed a two-
level enhancement pursuant to U.S.S.G. § 2B1.1(b)(10)(C). Davidoff claims that
the conduct was not sophisticated and therefore not deserving of the two-level
enhancement. The Court should reject Davidoff’s claim. The fraud scheme

involved in this case was sophisticated and the two-level enhancement should
apply.
   According to the Guidelines, conduct is sophisticated if it is especially
complex or intricate. See U.S.S.G. § 2B1.1, App. Note 9(B). The Guidelines
provide examples like operating the scheme from one jurisdiction but soliciting
operations in another jurisdiction; and using fictitious identities, corporate shells,

or offshore financial accounts to hide assets or transactions. Id.
   Here, the conduct was sophisticated because the scheme involved using
multiple bank accounts to hide the fraudulent transactions. The Eleventh Circuit
has upheld the application of the sophisticated means enhancement where the
defendant used multiple bank accounts or other financial instruments. See
United States v. Suarez, 364 F. App’x 602, 605 (11th Cir. 2010). Davidoff and
Pearson’s conduct involved much more than multiple bank accounts. It involved
stolen corporate identities and stolen individual identities. Pearson obtained
corporate identities on the dark web. Davidoff then used them to open merchant
bank accounts. They then used stolen PII of individuals to run credit cards,
directing payments to the corporate bank accounts they had opened. Thus, this
scheme involved multiple bank accounts opened in the names of multiple

                                          3
      Case 1:18-cr-00410-AT-AJB Document 131 Filed 08/19/21 Page 4 of 8




businesses and also involved the use of multiple stolen identities to make
fraudulent credit card transactions. Contrary to defense counsel’s suggestion,
this was certainly not a “run of the mill” fraud scheme. It was complicated and
intricate. In short, it was sophisticated and the two-level enhancement was
correctly applied.


   III.   The PSR properly assessed a two-level enhancement pursuant to
          U.S.S.G. § 2B1.1(b)(17)(A).
   Davidoff and Pearson’s conduct resulted in an actual financial loss of over

$2.3M to Synchrony Bank. Pursuant to the Guidelines, a two-level enhancement
applies if the defendant individually derived more than $1M in gross receipts
from one or more financial institutions. See U.S.S.G. § 2B1.1(b)(17)(A); App. Note
3(A). Thus, the PSR assessed a two-level enhancement pursuant to this section.
   Davidoff objected to the application of this enhancement, claiming that he did
not received $1M in gross receipts because he was not involved in the scheme for

the entire period.
   The Government argues that a preponderance of the evidence supports
finding that enhancement applies. The parties agree that the appropriate
intended loss attributable to Davidoff is $3,826,889.50. This amount reflects the
intended loss incurred from October 2017.
   The actual loss amount for the same time period is approximately
$1,906,433.52. This amount reflects money that both Davidoff and Pearson
actually received. The Government argues that Davidoff received over $1M of



                                         4
      Case 1:18-cr-00410-AT-AJB Document 131 Filed 08/19/21 Page 5 of 8




the $1.9M and therefore the two-level enhancement pursuant to 2B1.1(b)(17)(A)
applies.
   The loss amount consider loss from three different schemes: the credit card
scheme, the equipment fraud scheme, and the Verizon phone scheme. Pearson
told law enforcement that Davidoff received 60 percent of the proceeds from the

credit card scheme. Davidoff has not denied this claim. There is no evidence
regarding how the proceeds from the equipment fraud and Verizon fraud were
split, but given that Davidoff and Pearson acted as equal partners, a reasonable
inference can be drawn that they split the proceeds 50/50.
   According to the Government’s calculation, the credit card scheme accounts
for approximately $1,397,542.54 of the $1.9M. According to Pearson, Davidoff

received 60 percent which equates to $838,525.52. The remaining fraud schemes
account for $508,891.41. Assuming Davidoff received 50 percent, he received
$254,445.70 for a total amount of $1,092,971.22. Thus, the two-level enhancement
pursuant to U.S.S.G. § 2B1.1(b)(17)(A) was properly applied.


   IV.     Davidoff is not entitled to a role reduction pursuant to U.S.S.G.
           3B1.2(b).
   Davidoff argues that he should receive a two-level reduction for role pursuant
to U.S.S.G. 3B1.2(b). The Court should not give Davidoff a reduction for role
because he was not a minor participant.
   A minor participant is a defendant “who is less culpable than most
participants, but whose role could not be described as minimal.” See U.S.S.G.
3B1.2, App. Note 5. In determining whether a minor role reduction is warranted,

                                          5
      Case 1:18-cr-00410-AT-AJB Document 131 Filed 08/19/21 Page 6 of 8




the district court “(1) must measure the defendant’s role against the relevant
conduct for which he was held accountable at sentencing, and (2) may also
measure the defendant’s role against the participants.” See United States v.
Stewart, 835 F. App’x 495, 497 (11th Cir. 2020) (quoting United States v. DeVaron,
175 F.3d 930, 945 (11th Cir. 1999)). A defendant is not automatically entitled to a

minor role deduction merely because he was somewhat less culpable than other
participants. Id. at 498.
   Considering Davidoff’s role in light of the DeVaron standard, Davidoff should
not get a deduction based on his role in the offense. First, Davidoff has only been
held responsible for the relevant conduct that he engaged in. The PSR deducted
the loss amounts that occurred prior to October 2017 based on Davidoff’s

objection that he was not involved in the scheme in that time frame. Even after
that amount was deducted, Davidoff remained responsible for $3.8M. Thus, he
received the same 18-level enhancement for loss as Pearson, even though the PSR
limited his relevant conduct.
   When comparing Davidoff’s role in the offense conduct to Pearson’s, it is clear
that he should not get a deduction for minor role. While it is true that Pearson
introduced Davidoff to the fraud scheme, it not is not correct to say that Davidoff
had a smaller role in the scheme than Pearson. In fact, the opposite is true.
Davidoff opened the bank accounts. Davidoff ran the credit cards. Pearson
taught Davidoff how to do the fraud and then he let Davidoff do it with little
supervision. He provided the identities and Davidoff used them. For his
conduct, Davidoff received 60 percent of the proceeds to Pearson’s 40 percent.

                                         6
      Case 1:18-cr-00410-AT-AJB Document 131 Filed 08/19/21 Page 7 of 8




Clearly, one would not expect a minor participant to receive a greater share of
the proceeds than other participants. For these reasons, the Court should deny
Davidoff’s objecting seeking a reduction for role in the offense.

                                    Conclusion

   The Government asks that the Court deny Defendant’s objections to the PSR.




                                          Respectfully submitted,

                                          K URT R. E RSKINE
                                             Acting United States Attorney



                                      /s/D IANE C. S CHULMAN
                                             Special Assistant United States
                                             Attorney
                                          Georgia Bar No. 497764
                                          Diane.schulman@usdoj.gov




                                         7
      Case 1:18-cr-00410-AT-AJB Document 131 Filed 08/19/21 Page 8 of 8




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.


                          Ben Alper


August 19, 2021


                                         /s/ D IANE C. S CHULMAN

                                         D IANE C. S CHULMAN
                                         Special Assistant United States
                                         Attorney
